DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
3.	The Information Disclosure Statement filed 25 March 2020 has been fully considered by Examiner.  The document number of the lined-through reference is incorrect.

Allowable Subject Matter
4.	Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 2 recites a “convolutional neural network comprising:” (1) “a first convolution layer that shifts a first filter having a predetermined size in a predetermined stride in a two-dimensional direction to target input data including input values arrayed two-dimensionally, and” (1b) “performs a first filter convolution operation at each shift position with the first filter to obtain convolution operation results;” (2) “a pooling layer that performs a pooling operation on each pooling range of input values comparable to the convolution operation results arrayed two-dimensionally, obtaining pooling operation results;” (3) “a second convolution layer that shifts a second filter having a predetermined size in a predetermined stride in a two-dimensional direction to target input values comparable to the pooling operation results arrayed two-dimensionally, and performs a second filter convolution operation at each shift position;” (4) “a crossbar circuit that includes” (4a) “a plurality of input bars,” (4b) “at least one output bar intersecting with the input bars, and” (4c) “a plurality of weight assignment elements that are provided at intersection points between the input bars and the output bar, weights each input value input to the input bars to output to the output bar; and” (5) “a control portion that selects from the convolution operation results of the first convolution layer, an input value needed to acquire each pooling operation result needed to perform the second filter convolution operation at each shift position, in the second convolution layer, and inputs the input value selected to the input bars, wherein:” (4d) “the crossbar circuit supplies the input values input to the input bars with the weight corresponding to a position in the second filter for the pooling operation result operated from each of the input values, adds the weighted input values by the output bar, and outputs an output result from the output bar;” (6) “the convolutional neural network further comprises a divider portion that sets the output value output from the output bar to a value obtained through division by a total number of the convolution operation results included in the pooling range; and” (4e) “the crossbar circuit simultaneously performs (i) an average pooling operation on the convolution operation results from the first convolution layer and (ii) the second filter convolution operation on a result of the average pooling operation.”
Examiner has not discovered the invention of claim 2 as a whole in the prior art.  While some features, such as convolutional layers, pooling layers, crossbar circuits with input, output, and weight assigning elements, and various other features are taught by the prior art, the particular features of the crossbar circuit, combined with the overall invention of claim 2, are not taught in the prior art, either in a single reference or in an obvious combination of references.  The closest prior art discovered is the combination of Sashida (US-2018/0286040), Francini (US-2020/0042871), Liu (US-2019/0340508), Du (US-2018/0232629), and Vanhoucke (US-2017/0243085).  Corresponding granted U.S. Patents at present are Sashida-pat (US-10,692,209), Du-pat (US-10,943,166), and Vanhoucke-pat (US-10,460,211).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 2, either singly or in an obvious combination.  Thus, claim 2 distinguishes over the prior art.  Additionally, Examiner cites Kim (US-2021/0365765), Huynh (US-2021/0158132), Shibata (US-2021/0110236), and Miao (US-2020/0342301).  While none of these additional references are prior art, the additional references are each similar to the claimed invention, and help demonstrate the state of the art both at and after the time of the invention, thus further demonstrating the novelty and non-obviousness of claim 2.
Claims 3-14 distinguish over the prior art at least due to their respective dependencies.  Independent claim 1 is similar to claim 2, but is directed more to image recognition and image data, rather than the more general input data recited in claim 2.
Specifically, claim 1 recites an “image recognition system comprising:” (1) “a first convolution layer that shifts a first filter having a predetermined size in a predetermined stride in a two-dimensional direction to target an image data having values, and” (1b) “performs a first filter convolution operation at each shift position with the first filter to obtain convolution operation results;” (2) “a pooling layer that performs a pooling operation on each pooling range with respect to the convolution operation results arrayed two-dimensionally, obtaining pooling operation results;” (3) “a second convolution layer that shifts a second filter having a predetermined size in a predetermined stride in a two-dimensional direction with respect to the pooling operation results arrayed two-dimensionally, and performs a second filter convolution operation at each shift position;” (4) “a crossbar circuit that includes” (4a) “a plurality of input lines,” (4b) “at least one output line intersecting with the input lines, and” (4c) “a plurality of weight elements that are provided at intersection points between the input lines and the output line, weights each input value input to the input lines to output to the output line; and” (5) “a control portion that selects from the convolution operation results of the first convolution layer, an input value needed to acquire each pooling operation result needed to perform the second filter convolution operation at each shift position, in the second convolution layer, and inputs the input value selected to the input lines, wherein:” (4d) “the crossbar circuit supplies the input values input to the input lines with the weight corresponding to a position in the second filter for the pooling operation result operated from each of the input values, adds the weighted input values by the output line, and outputs an output result from the output line;” (6) “the image recognition system further comprises a divider portion that sets the output value output from the output line to a value obtained through division by a total number of the convolution operation results included in the pooling range; and” (4e) “the crossbar circuit simultaneously performs (i) an average pooling operation on the convolution operation results from the first convolution layer and (ii) the second filter convolution operation on a result of the average pooling operation.”
As with claim 2, the closest prior art to claim 1 is the combination of Sashida (US-2018/0286040), Francini (US-2020/0042871), Liu (US-2019/0340508), Du (US-2018/0232629), and Vanhoucke (US-2017/0243085).  However, none of the prior art cited above, nor any other prior art discovered by Examiner, fully teaches claim 1, either singly or in an obvious combination.  Thus, claim 1 distinguishes over the prior art.
Claims 1-14 each distinguish over the prior art for the reasons set forth above, and there are no outstanding grounds of rejection or objection.  Accordingly, claims 1-14 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616